Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142564 & (22)(23)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142564
                                                                     COA: 299248
                                                                     Genesee CC: 89-042246-FC
  ROBERT LAMONTE WALKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend is GRANTED. The application for
  leave to appeal the December 14, 2010 order of the Court of Appeals is considered, and it
  is DENIED, because the defendant has failed to meet the burden of establishing
  entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         y0829                                                                  Clerk